Citation Nr: 0714150	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
chondromalacia of the right knee with degenerative joint 
disease prior to March 10, 2004.

2.  Entitlement to a rating higher than 40 percent for 
chondromalacia of the right knee with degenerative joint 
disease from March 11, 2004 to December 31, 2006.

3.  Whether a reduction in the rating for the veteran's 
chondromalacia of the right knee with degenerative joint 
disease from 40 percent to 10 percent, effective January 1, 
2007, was proper.

4.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation of 
chondromalacia of the right knee with degenerative joint 
disease, effective January 10, 1997.  

During the pendency of the appeal, by rating decision dated 
August 2005, the RO increased the 30 percent rating to 40 
percent, effective March 11, 2004.  Thereafter, in a May 2006 
rating decision, with notice to the veteran issued in a June 
2006 letter, the RO proposed to reduce the 40 percent rating 
to 10 percent for the veteran's service-connected right knee 
disability.  In June 2006, the veteran's representative 
submitted a notice of disagreement (NOD) for the proposed 
reduction.  The RO informed the veteran in a July 2006 letter 
that his NOD concerning the proposed reduction for his right 
knee disability could not be accepted because a final 
decision had not been made.  In October 2006, the RO 
decreased the evaluation to 10 percent, effective January 1, 
2007.  In December 2006, the veteran, via his representative, 
disagreed with the reduced rating determination.  Because the 
filing of a notice of disagreement initiates appellate 
review, the reduction in rating issue must be remanded for 
the issuance of a Statement of the Case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Given the procedural development in this case and the 
considerations of AB v. Brown, 6 Vet. App. 35 (1993), the 
issues are as listed on the title page.  

An appeal has been properly perfected for the issue of 
entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007.  Nonetheless, adjudication of 
the claim is being deferred pending the perfection of an 
appeal for, or the expiration of the appeal period within 
which to perfect an appeal for, the issue of whether a 
reduction in the rating for the veteran's chondromalacia of 
the right knee with degenerative joint disease from 40 
percent to 10 percent, effective January 1, 2007, was proper.  
The Board finds that those issues are inextricably 
intertwined.  

The issues of entitlement to a rating higher than 10 percent 
for chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007, and whether a reduction in the 
rating for the veteran's chondromalacia of the right knee 
with degenerative joint disease from 40 percent to 10 
percent, effective January 1, 2007, was proper, are being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified when 
further action on his part is required.


FINDINGS OF FACT

1.  Prior to March 10, 2004, the competent and probative 
evidence of record demonstrates the veteran's service-
connected right knee disability is characterized by locking, 
pain, and limited range of motion.  No evidence of 
instability is present.

2.  From March 11, 2004 to December 31, 2006, the competent 
and probative evidence of record demonstrates the veteran's 
service-connected right knee disability is characterized by 
unfavorable ankylosis of the right knee at 20 degrees of 
flexion, limited range of motion, effusion, crepitus, and 
local tenderness.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for chondromalacia of the right knee with 
degenerative joint disease prior to March 10, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5256, 5260 
(2006).  

2.  The criteria for entitlement to a rating in excess of 40 
percent for chondromalacia of the right knee with 
degenerative joint disease from March 11, 2004 to December 
31, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5020, 5256 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision  

Service connection for chondromalacia with degenerative joint 
disease of the right knee was granted in a November 1991 
rating decision.  A 10 percent evaluation was assigned, 
effective May 1991 under 38 C.F.R. § 4.71a, Diagnostic Codes 
5020-5257.  At that time, the RO considered the veteran's 
service medical records which reflected complaints of right 
knee pain, a September 1991 VA examination which showed 
degenerative changes and some limitation of motion of the 
right knee, and the veteran's October 1989 arthroscopic 
surgery.  

In December 1992, the RO increased the evaluation to 20 
percent effective October 1992 under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5020-5257.  The RO explained that since the 
November 1992 VA examination revealed decreased range of 
motion and x-rays reflected moderate early degenerative 
changes in the right knee joint, an increased evaluation of 
the service-connected disability was warranted.  

In March 1995, the RO reduced the evaluation to 10 percent, 
effective June 1995 under 38 C.F.R. § 4.71, Diagnostic Codes 
5020-5257.  The RO concluded that since the veteran 
demonstrated excellent recovery from arthroscopic surgery 
performed in June 1994 as reflected in the VA outpatient 
treatment records, and an August 1994 post surgery 
examination revealed a healed scar, no effusion, no 
tenderness, and full range of motion, a reduced evaluation 
was warranted.

The veteran's evaluation was subsequently increased to 30 
percent, effective January 1997, under 38 C.F.R. § 4.71, 
Diagnostic Codes 5020-5257 in a February 1997 rating 
decision.  The RO explained that VA outpatient treatment 
reports showed no swelling of the joint and collateral 
ligaments were intact; however, the veteran exhibited 
tenderness on palpation of the medial right knee, reduced 
muscle bulk, and a positive McMurray's test.  The RO resolved 
all reasonable doubt in favor of the veteran and assigned the 
maximum evaluation under Diagnostic Code 5257.

In August 2005, the RO increased the veteran's evaluation to 
40 percent, effective March 2004, under 38 C.F.R. § 4.71, 
Diagnostic Code 5256.  The RO explained that since the most 
recent VA examination reflected right knee ankylosis along 
with right knee effusion, crepitus, and local tenderness, a 
higher evaluation is warranted under Diagnostic Code 5256.

The veteran underwent arthroscopic surgery in February 2004 
to remove loose bodies; therefore, the RO granted a temporary 
total evaluation from February 2004, with the 40 percent 
evaluation being reinstated in April 2004.  Finally, the RO 
decreased the veteran's evaluation to 10 percent in an 
October 2006 decision review officer decision, effective 
January 2007, under Diagnostic Code 5256.  The RO reasoned 
that during the most recent VA examination, the veteran had 
full range of motion of the right knee with some pain.  The 
RO concluded that the veteran did not meet the requirements 
for a compensable evaluation based on limitation of motion, 
but consideration was given to weakness, fatigability with 
use, incoordination, and painful motion, which supports a 10 
percent evaluation.  

The veteran claims that his service-connected right knee 
disability is worse than the current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App.  
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  Under DC 5256, 
a 40 percent rating is assigned where there is ankylosis of 
the knee in flexion between 10 and 20 degrees; a 50 percent 
rating is warranted where there is ankylosis in flexion 
between 20 and 45 degrees; a 60 percent evaluation is 
warranted where there is extremely unfavorable ankylosis in 
flexion at an angle of 40 degrees or more.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment and a 30 percent evaluation is assigned 
for severe impairment, as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2006).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, warrants a 20 percent evaluation; 
and with slight knee or ankle disability, warrants a 10 
percent evaluation.  Id.

Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  Arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
is rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an evaluation in excess of 30 percent prior to 
March 10, 2004

In October 2002, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that he has endured right knee difficulty since 1989.  He 
explained that surgery was performed in 1989 and April 1994, 
but he continues to experience swelling, popping, and locking 
of the knee.  The veteran stated that he has difficulty with 
prolonged standing, walking, and climbing, as well as 
difficulties with kneeling and range of motion.  Upon 
physical examination of the veteran, the examiner observed 
the veteran with an antalgic gait on the right side of his 
body.  The veteran lacked flexion beyond 100 degrees and 
lacked five degrees of full extension.  The examiner noted 
the presence of mild effusion and tenderness around the 
patellofemoral articulation and along the medial joint line.  
The veteran exhibited no varus or valgus instability, and 
there was no evidence of instability on anterior, posterior 
drawer, or anterior Lachman's.  X-rays revealed medial joint 
space narrowing with mild osteophyte formation lateral aspect 
with degenerative changes of the femoral-patellar 
compartment.  The examiner diagnosed the veteran with severe 
degenerative joint disease of the right knee.

The veteran is presently receiving the maximum available 
rating under Diagnostic Codes 5257 and 5260; therefore, under 
Diagnostic Codes 5257 and 5260 he cannot obtain a higher 
evaluation.  An evaluation in excess of 30 percent is not 
available under Diagnostic Codes 5258, 5259, 5260, and 5263, 
so no additional consideration in this regard is needed.  
Thus, the Board must consider evaluation of the veteran's 
left knee disability under all other potentially appropriate 
diagnostic codes.  

Based on the foregoing, the Board finds the pertinent 
evidence does not support a grant in excess of 30 percent for 
the veteran's service-connected right knee disability.  As 
stated previously, Diagnostic Code 5256 provides for a rating 
in excess of 30 percent; however, application of this code is 
inappropriate as there is no diagnosis of ankylosis of the 
right knee.  Furthermore, there is no clinical evidence to 
support a finding of a compensable impairment of the tibia 
and fibula; consequently, there is no basis for evaluating 
the veteran under Diagnostic Code 5262.  A higher evaluation 
also cannot be granted under Diagnostic Code 5261 because it 
has not been shown that the veteran's limitation of extension 
is limited to 30 degrees or even 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  As stated previously, the 
veteran lacked full extension by only five degrees during the 
October 2002 VA examination even after repetitive use.  This 
would only warrant a noncompensable rating under Diagnostic 
Code 5261.  Thus, the Board finds that the veteran's service-
connected right knee disability warrants no more than the 30 
percent rating currently assigned during this period.

The Board is cognizant of the principles of DeLuca and notes 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010 and 5257, 
without pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 
pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  However, the 
currently assigned 30 percent rating already adequately 
compensates the veteran for the level of impairment 
demonstrated.  To assign an increased or a separate rating 
based on any of the foregoing theories in this case would 
constitute pyramiding.  As previously noted, no evidence of 
instability is present.  In 2002, the veteran exhibited no 
varus or valgus instability, and there was no evidence of 
instability on anterior, posterior drawer, or anterior 
Lachman's.  Thus, the assigned 30 percent rating contemplates 
the veteran's pain, degenerative joint disease, and 
limitation of motion.  As such, no further consideration in 
this regard is needed.

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 30 
percent evaluation for his right knee disability, the 
objective clinical findings do not establish a basis for the 
assignment of a higher evaluation.  The preponderance of the 
evidence weighs against a finding that the service-connected 
right knee disability is any more than severely disabling for 
the reasons stated above.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 

Entitlement to an evaluation in excess of 40 percent from 
March 11, 2004 to December 31, 2006

In March 2004, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that he has suffered from chondromalacia and degenerative 
joint disease of the right knee since 1989.  Surgeries were 
performed in 1989, April 1994, and February 2004, but have 
only provided temporary relief.  The veteran explained that 
he has a "bone to bone" feeling and cannot bend his legs.  
He further added that his symptoms occur constantly, but do 
not cause incapacitation.  The veteran was noted as wearing a 
knee brace and has been prescribed medication for pain.  Upon 
physical examination of the veteran, the examiner observed an 
abnormal appearance of the knee joint on the right side with 
findings of three arthroscopic scars around the right patella 
area and a slight swelling of the right knee.  Right knee 
flexion was to 20 degrees with pain, and extension was 0 
degrees with pain.  The examiner noted that the veteran's 
range of motion was additionally limited by pain, but not 
additionally limited by fatigue, weakness, or lack of 
endurance and incoordination.  The examiner observed 
ankylosis at 20 degrees of the right knee joint flexion and 
ankylosis at 0 degrees of the right knee joint extension.  
Drawer and McMurray's tests were not performed because the 
veteran was unable to flex his right knee.  The examiner 
diagnosed the veteran with severe degenerative joint disease 
with ankylosis of the right knee.  

In February 2006, the veteran underwent a second VA 
examination.  During the examination, the veteran stated that 
his right knee gives way when walking, and he endures daily 
pain.  The veteran explained that the pain is "burning in 
nature," and the pain level is 8 out of 10.  He informed the 
examiner that his condition does not cause incapacitation, he 
does not have any prosthetic implants of the joint, and he is 
not receiving any treatment for his condition.  Physical 
examination of the veteran revealed flexion of the right knee 
to 140 degrees and full extension of the right knee.  The 
anterior and posterior cruciate ligaments stability test of 
the right knee was less than 5mm, and the medial and lateral 
collateral ligaments stability test of the right knee showed 
no motion.  The examiner noted that the veteran's right joint 
function is additionally limited by pain and lack of 
endurance after repetitive use, but not additionally limited 
by fatigue, weakness, or incoordination.  X-rays showed 
degenerative arthritic changes with osteophyte in the 
patellofemoral compartment and mild joint narrowing.  The 
examiner diagnosed the veteran with chondromalacia of the 
right knee, grade three, with degenerative joint disease.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 40 percent based on ankylosis of the 
right knee.  As stated previously, under Diagnostic Code 
5256, a 50 percent rating is warranted for ankylosis between 
20 and 45 degrees of right knee joint flexion.  Review of the 
evidence shows that during the March 2004 VA examination, the 
veteran demonstrated anklyosis at 20 degrees of the right 
knee joint flexion in an unfavorable position; however, the 
veteran did not exhibit ankylosis of the right knee during 
the February 2006 VA examination.  Thus, a higher evaluation 
under Diagnostic Code 5256 is not warranted.

The Board has also considered whether the veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  The Board 
notes that the only applicable diagnostic code that would 
assist the veteran in obtaining a higher evaluation is 
Diagnostic Code 5261.  In this case, the Board notes that the 
veteran demonstrated full extension during both VA 
examinations.  Therefore, Diagnostic Code 5261 does not 
assist the veteran in obtaining a higher evaluation.

The Board has also considered the veteran's right knee 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2006) and the 
decision in DeLuca, supra, to determine whether he has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  The Board again notes the 
veteran complained of painful motion, swelling, and weakness 
during both VA examinations.  However, he also reported that 
he did not have any flare-ups or any periods of 
incapacitation.  The examiner determined during the March 
2004 VA examination that the veteran's right knee was not 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination.  The February 2006 VA examiner determined 
the joint function on the right knee is not additionally 
limited by fatigue, weakness, or incoordination, but limited 
by pain after repetitive use.  The Board finds that any pain 
associated with the veteran's service-connected right knee 
disability is contemplated in the 40 percent currently 
assigned to the veteran's service-connected right knee 
disability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his right knee disability, the benefit-
of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See Gilbert, 1 Vet. App. at 
55. 

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2002 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in the supplemental statement of the case dated May 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated May 
2004.  The veteran was also provided VA examinations in 
connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating higher than 30 percent for 
chondromalacia of the right knee with degenerative joint 
disease prior to March 10, 2004, is denied.

Entitlement to a rating higher than 40 percent for 
chondromalacia of the right knee with degenerative joint 
disease from March 11, 2004 to December 31, 2006, is denied.


REMAND

As previously noted, in October 2006, the RO decreased the 
evaluation assigned to the veteran's service-connected 
chondromalacia of the right knee with degenerative joint 
disease from 40 percent to 10 percent, effective January 1, 
2007.  In December 2006, the veteran, via his representative, 
disagreed with the reduced rating determination.  Thus far, a 
Statement of the Case has not been issued to the veteran.  As 
such, additional action is warranted. 

Consideration of the matter of entitlement to a rating higher 
than 10 percent for chondromalacia of the right knee with 
degenerative joint disease from January 1, 2007, is deferred 
pending completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).

Accordingly, this case is REMANDED for the following actions:

1.  Issue a Statement of the Case with 
respect to the veteran's disagreement to 
the October 2006 rating decision that 
reduced the veteran's 40 percent rating 
to 10 percent for his service-connected 
chondromalacia of the right knee with 
degenerative joint disease disability.  
The veteran and his representative should 
clearly be advised of the need to file a 
Substantive Appeal following the issuance 
of the Statement of the Case if the 
veteran wishes to perfect an appeal from 
that decision.

2.  If additional evidence or information 
received triggers a need for further 
development or assistance, the RO should 
ensure such is completed.

3.  Readjudicate the veteran's claim of 
entitlement to a rating higher than 10 
percent for chondromalacia of the right 
knee with degenerative joint disease from 
January 1, 2007.  If it remains denied, 
the veteran and his representative should 
be provided an appropriate SSOC, and 
afforded the opportunity to respond.  The 
matter(s) should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


